EXHIBIT 10.334

AMENDMENT NO. 8 TO

AGREEMENT

 

This Amendment No. 8 (“Amendment No. 8”) is entered into effective as of
February 8, 2006 (the “Amendment Effective Date”), pursuant to and amending that
certain Agreement between Gen-Probe Incorporated, a Delaware corporation
(“Gen-Probe”) and Chiron Corporation, a Delaware corporation (“Chiron”).
Capitalized terms used but not defined herein shall have the meanings set forth
in the Agreement.

 

Recitals

 

A.                                   The parties entered into the Agreement as
of June 11, 1998 pursuant to which, among other things, the parties described
their respective rights and obligations with respect to the development,
manufacture, marketing and distribution of Products in the Blood Screening and
Clinical Diagnostic Fields.

 

B.                                     The Agreement has been previously amended
and supplemented by further written agreements of the parties.

 

C.                                     Subsequent to the execution of the
Agreement, Chiron assigned its rights and obligations with respect to Clinical
Diagnostic Products to Chiron Diagnostics Corporation (“CDC”), and sold the
common stock of CDC to Bayer Corporation (CDC, Bayer Corporation, and Bayer
Corporation’s affiliates being collectively referred to as “Bayer”). Chiron
retained all rights and obligations under the Agreement with respect to Blood
Screening Products. This amendment is effective as between Chiron and Gen-Probe
with respect to Blood Screening Products only, and nothing herein shall affect
any rights or obligations of Gen-Probe or Bayer with respect to Clinical
Diagnostic Products.

 

D.                                    Gen-Probe has previously developed an
end-point detection assay for the quantitative detection of hepatitis C virus
(the “End-Point HCV QC Assay”), to be used as a quality control assay in
connection with the development and manufacture of Blood Screening Assays for
HCV and Clinical Diagnostic Assays for HCV pursuant to the Agreement.

 

E.                                      As part of its continuous improvement
program, Gen-Probe has commenced development of a next generation quality
control assay using real time detection technology (the Real Time HCV QC Assay).

 

Agreement

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth in this Amendment No. 8, the parties agree as follows:

 

1.                                       Unless otherwise stated herein, all
capitalized terms shall have the meaning set forth in the Collaboration
Agreement.

 

1

--------------------------------------------------------------------------------


 

2.                                       For the avoidance of doubt, Chiron
agrees that Gen-Probe’s development of the Real Time HCV QC Assay for use as a
quality control assay, to be used for the development and manufacture of Blood
Screening Assays for use in the Blood Screening Field, is authorized by and
pursuant to section 3.1.5(a) and section 3.2.6(a) of the Collaboration
Agreement, and Chiron hereby expressly consents to the development of the Real
Time HCV QC Assay for use in the Blood Screening Field.

 

3.                                       Nothing herein shall be construed as a
license to develop or manufacture any product for use in the Clinical Diagnostic
Field. Gen-Probe agrees that it will not undertake any development activities
with respect to the Real Time HCV QC Assay that are unique and specific to the
use of such assay in the Clinical Diagnostic Field without the express written
consent of Bayer HealthCare LLC. By way of example and not of limitation,
Gen-Probe agrees that it will not undertake any clinical studies, clinical
trials, or regulatory submissions for clinical diagnostic use of the Real Time
HCV QC Assay without the express written consent of Bayer HealthCare LLC. Chiron
shall have reasonable rights of inspection and audit to assure Gen-Probe’s
compliance with this paragraph.

 

4.                                       This Amendment No. 8 shall not be
interpreted to suggest that the development and use of the Real Time HCV QC
Assay, for use solely as a quality control assay in connection with the
manufacture of Clinical Diagnostic Assays, is either authorized or not
authorized pursuant to section 4.1.5(a) of the Collaboration Agreement.

 

5.                                       Except as is expressly set forth in
this Amendment No. 8, all other terms and conditions of the Agreement shall
continue in full force and effect.

 

6.                                       This Amendment No. 8 may be executed in
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 8 to be executed
and the persons signing below warrant that they are duly authorized to sign for
and on behalf of the respective parties.

 

 

Gen-Probe:

 

Chiron:

 

 

 

 

 

 

 

 

 

GEN-PROBE INCORPORATED,
a Delaware corporation   

 

CHIRON CORPORATION,
a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Henry L. Nordhoff

 

 

By:

/s/ Gene W. Walther

 

 

Its: President & Chief Executive Officer

 

Its: President, Chiron Blood Testing

 

Date: February 22, 2006

 

Date: February 10, 2006

 

 

2

--------------------------------------------------------------------------------